MEMORANDUM**
Vianey Ortiz Reza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (BIA) dismissal of her appeal from an immigration judge’s (IJ) denial of her application for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A). We have jurisdiction to review the denial of Ortiz’s application because it involves the non-discretionary determination of whether Ortiz has shown ten years of continuous physical presence, see Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002), and we deny the petition.
The IJ found Ortiz’s evidence not credible for the purpose of determining whether she established the statutorily required ten years of continuous physical presence in the United States. The BIA agreed with the IJ’s decision for the reasons stated by the IJ. This court “review[s] the BIA’s findings of fact, including credibility findings, for substantial evidence and must uphold the BIA’s finding unless the evidence compels a contrary result.” Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir.2003), amended by 339 F.3d 1012 (9th Cir.2003). “To the extent that the BIA adopted the findings of the IJ as its own, we treat the decision of the IJ as that of the BIA.” Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003).
Ortiz asserts that the IJ’s finding was erroneous because Ortiz sufficiently ex*892plained the conflicts in the evidence regarding her claimed entry into the United States more than ten years before she was served with a notice to appear. The IJ’s findings were supported by substantial evidence.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.